The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Detailed Action
Claims 1-20 have been examined.Claims 1-20 have been rejected.

IDS Note
The IDS submitted August 14, 2019 cites a NPL reference "Intel Thread Detection Technology".  While the reference is included in the case file, and has been considered, the citation on the IDS is deficient because it lacks date information.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Note that in the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim 1-5, 7-10, 13-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lai (US Patent Application Publication 2016/0155514) in view of Intel Threat Detection Technology Uses GPU To Speed Up Antivirus by Leon Chan (herein Chan).

As per claim 1, Lai ('514) discloses an information handling system comprising: 
	a central processing unit (CPU) (paragraph 90, a CPU includes the memory controller); 
	a memory coupled to the CPU (see abstract, memory testing is performed); and 
	a basic input/output system (BIOS) (paragraph 90, a UEFI/BIOS method is part of a BIOS component) configured to, while the information handling system is in a pre-boot environment and prior to initialization of an operating system of the information handling system (paragraph 97, testing is performed during BIOS stage of bootup): 
	cause the central processing unit to select respective portions of the memory for failure testing (paragraphs 75 and 76, memory is identified for testing).

Lai ('514) does not expressly disclose the system comprising
	a graphics processing unit (GPU) comprising a plurality of processing cores; 	wherein the memory is coupled to the GPU; and	the BIOS cause individual ones of the plurality of processing cores of the GPU to carry out the failure testing of the respective portions of the memory.


While Chan does not expressly disclose use of multiple processing cores of a graphics processing unit, this is obvious over Lai ('514) in view of Chan.  Chan describes the accelerated scanning being due to the massively parallel nature of GPUs (second paragraph of section Memory Scanning Sped Up With GPU Power) and that the advanced memory scanning is available in Skylake processors and beyond (last paragraph of Chan).  It would be clear to one of ordinary skill in the art that the massively parallel nature of GPUs is due to the large number of execution units and shading units in the integrated graphics unit included with Skylake processors (see Wikipedia's Intel Graphics Technology and Wikipedia's Graphics Processing Unit for 

As per claim 2, Lai ('514) in view of Chan discloses the information handling system of claim 1, wherein the BIOS is a Unified Extensible Firmware Interface (UEFI) BIOS (Lai ('514) paragraph 90, UEFI BIOS are utilized).

As per claim 3, Lai ('514) in view of Chan discloses the information handling system of claim 1, wherein the BIOS is further configured to: 
	detect a particular portion of the memory that has failed (Lai ('514) paragraph 97); and 
	mark the particular portion of the memory such that the operating system is configured to initialize without using the particular portion of the memory (Lai ('514) paragraph 23, faulty memory cells are isolated and not used during operation). 

As per claim 4, Lai ('514) in view of Chan discloses the information handling system of claim 3, wherein the initialization of the operating system is configured to occur without an additional reboot of the information handling system (Lai ('514) paragraph 12, the memory testing and correction is performed during a bootup; no mention is made of requiring further reboots to implement changes).

As per claim 5, Lai ('514) in view of Chan discloses the information handling system of claim 1, wherein the individual ones of the plurality of processing cores of the GPU are 

As per claim 7, Lai ('514) in view of Chan discloses the information handling system of claim 1, wherein the selection of the respective portions of the memory for failure testing is based at least in part on statistics for prior failure tests of the memory (Lai ('514) paragraph 93, quick testing may be targeted toward memory cells that have previously been tested and determined to be the weakest).

As per claim 8, Lai ('514) in view of Chan discloses the information handling system of claim 1, wherein the BIOS is configured to carry out the selecting and the failure testing on every boot of the information handling system (Lai ('514) paragraph 90, the testing is performed upon booting; it would be desirable to perform testing upon multiple booting occasions for the same reasons that a single testing is desirable).

As per claim 9, Lai ('514) discloses a method comprising:
	while an information handling system is in a pre-boot environment and prior to initialization of an operating system of the information handling system (paragraph 97, testing is performed during BIOS stage of bootup):
	a basic input/output system (BIOS) of the information handling system (paragraph 90, a UEFI/BIOS method is part of a BIOS component) causing a central 
Lai ('514) does not expressly disclose the method comprising
	the BIOS causing individual ones of a plurality of processing cores of a graphics processing unit (GPU) of the information handling system to carry out the failure testing of the respective portions of the memory.

 Chan teaches accelerated memory scanning using a GPU coupled to memory (second paragraph of section Memory Scanning Sped Up With GPU Power).Prior to the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify the memory testing system method by Lai ('514) such that memory testing is performed by a GPU, as taught by Chan.  This modification would have been obvious because the massively parallel nature of GPUs is well suited to the task of memory scanning and its use can bring CPU usage down to 20% from 100% (Chan, second paragraph of section Memory Scanning Sped Up With GPU Power).

While Chan does not expressly disclose use of multiple processing cores of a graphics processing unit, this is obvious over Lai ('514) in view of Chan.  Chan describes the accelerated scanning being due to the massively parallel nature of GPUs (second 

As per claim 10, Lai ('514) in view of Chan discloses the method of claim 9, wherein the memory is random access memory (RAM) (Lai ('514) paragraphs 3 and 71, testing of DRAM modules).

As per claims 13-17 and 19-20, these claims recite limitations found in claims 1-5 and 7-8, respectively, and are respectively rejected on the same grounds as claims 1-5 and 7-8.

Claims 6, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lai ('514) in view of Chan and Muchherla (US Patent 10,553,290).

As per claim 6, Lai ('514) in view of Chan discloses the information handling system of claim 1.  Lai ('514) in view of Chan does not expressly disclose the system wherein the selection of the respective portions of the memory for failure testing is based at least in 

Muchherla ('290) teaches a memory read counting system (see abstract) wherein a read disturb scan is performed upon reaching a threshold number of reads (Figure 3).Prior to the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify the memory testing system method by Lai ('514) in view of Chan such that a read disturb scan operation is performed based on a threshold number of read operations, as taught by Muchherla ('290).  This modification would have been obvious because a read disturb error can be caused by a multiple read operations on a memory cell and can result is corrupted data (Muchherla ('290) column 2 lines 23-34).

As per claim 12, Lai ('514) in view of Chan discloses the method of claim 9, wherein the selection of the respective portions of the memory for failure testing is based on statistics for prior failure tests of the memory (Lai ('514) paragraph 93, quick testing may be targeted toward memory cells that have previously been tested and determined to be the weakest).

Lai ('514) in view of Chan does not expressly disclose the method wherein the selection is based on usage statistics for the memory.



As per claim 18, this claim recites limitations found in claim 6 and is rejected on the same grounds as claim 6.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lai ('514) in view of Chan and Wikipedia's Multi-core Processor (historical version published August 9, 2019).
Lai ('514) in view of Chan discloses the method of claim 9.  Lai ('514) in view of Chan does not expressly disclose the method wherein the CPU includes a plurality of cores, and wherein the selecting is carried out by a single one of the plurality of cores of the CPU.

Wikipedia's Multi-core Processor teaches use of a multiple-core processor.Prior to the effective filing date of the claimed invention it would have been obvious to a .




Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Bhansali teaches use of a pre-boot OS including a graphical user interface for pre-boot authenticating and unlocking of a drive.  Alasua teaches a read count threshold for performing read disturb scanning.  Sargenti teaches use of multiple application processors to perform POST testing.




Contact Information


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH SCHELL whose telephone number is (571) 272-8186.  The examiner can normally be reached on Monday through Friday 9AM-5:00PM (Pacific Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached at (571) 272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  The fax phone number for the examiner is 571-273-8186.  The examiner may be e-mailed at joseph.schell@uspto.gov though communications via e-mail are not permitted without a written authorization form (see MPEP 502.03).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





JS/JOSEPH O SCHELL/Primary Examiner, Art Unit 2114